DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
Claims 13, 15, 16, 18, 19, 20, and 29 are currently amended. Claims 14 and 21-28 are as previously presented. Claims 1-12 and 17 are canceled.
Response to Arguments
Applicant's arguments in regards to the 35 USC 102 and 35 USC 103 rejections of record filed 9/13/21 have been fully considered and have been found persuasive. Therefore the rejections have been withdrawn. However the claims have been rejected in view of newly applied art.
Specifically, applicant was persuasive in that the Rettalick reference and the other prior art of record fails to teach a plurality of gas outlets, teaching a singular outlet instead. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16, 19, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US5658412A, of record) in view of Effernelli (US20190009334 A1).
With respect to claim 13, Retallick teaches an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation (Fig. 1, irradiation device 4/ overall apparatus shown in Fig. 1 un-numbered), the apparatus comprising: a process chamber (C3L53-59, not shown but inert environment is provided, would require a chamber of some sort); at least one module moveable between a first position and a second position along a travel path (base 9, Fig. 1, C2L3-25), the at least one module comprising a powder chamber (container 26, Fig. 1, Abstract); and a stream generating unit configured to generate a stream of process gas onto the at least one module at least partly along the travel path of the at least one module between the first position and the second position (supply means 17 for an inert gas, Fig. 1, considered to meet “generate a stream of process gas onto the at least one module at least partly along the travel path” as it blows inert gas onto the one end of the travel path and more of the path when container 15 is open ), wherein the at least one module is located at least partly inside the process chamber in the first position (dashed line position in Fig. 1) and is located outside the process chamber in the second position (in container 15, C2L3-25). Retallick further teaches herein the stream generating unit is connected with or comprises a guiding structure, the guiding structure configured to guide and distribute the process gas to the at least one module along at least part of the travel path (opening which forms supply means 17, Fig. 1).
Retallick fails to explicitly teach a plurality of gas outlets as claimed, teaching only a single one instead. In the same field of endeavor, additive manufacturing environmental control, Effernelli teaches a stream generating unit (device 62, P0052, Fig. 2) that has a guiding structure ( at least one ventilator 72, P0057, Fig. 2) that are   (Fig. 2, P0078). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to have multiple gas ports along the travel path of the module as taught by Effernelli, in order to contain the powder within the proper areas and prevent leaks (P0064). 
	 With respect to claim 14, Retallick further teaches wherein the at least one module comprises a dose module (considered equivalent to a dose module as it is loaded with material from supply 22).
	 With respect to claim 15, Retallick further teaches herein the stream generating unit is connected with or comprises a guiding structure, the guiding structure configured to guide and distribute the process gas to the at least one module along at least part of the travel path (opening which forms supply means 17, Fig. 1).
	 With respect to claim 16 Retallick further teaches wherein the guiding structure comprises a channel (supply means 17 opening is considered equivalent to a channel).
	With respect to claim 19, Effernelli further teaches that the guiding structure extends at least partly between the first and the second position (Fig. 2), wherein the guiding structure is located above the travel path of the module (Fig. 2). 
	 With respect to claim 25, Retallick further teaches wherein in the second position the at least one module is located at least partly inside at least one of: a handling station; a refill station; or a filtering station (container 15 considered equivalent to a handling station).
(object 3 is built within the module, Fig. 1).
	 With respect to claim 28, Retallick further teaches wherein the at least one module comprises an overflow module (container 26 could be considered an overflow module of supply 22, Fig. 1).
With respect to claim 29 Retallick teaches a plant for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material with an energy beam Fig. 1, irradiation device 4/ overall apparatus shown in Fig. 1 un-numbered), the plant comprising: a first apparatus Fig. 1, irradiation device 4/ overall apparatus shown in Fig. 1 un-numbered; a second apparatus (container 15, C2L3-25).; at least one module moveable between a first position and a second position along a travel path (base 9, Fig. 1, C2L3-25),; and a stream generating unit configured to generate a stream of process gas onto the at least one module at least partly along the travel path between the first position and the second position(supply means 17 for an inert gas, Fig. 1),, wherein the at least one module is located at least partly inside the first apparatus in the first position(dashed line position in Fig. 1)  and is located at least partly inside the second apparatus in the second position (in container 15, C2L3-25). Retallick further teaches herein the stream generating unit is connected with or comprises a guiding structure, the guiding structure configured to guide and distribute the process gas to the at least one module along at least part of the travel path (opening which forms supply means 17, Fig. 1).
(device 62, P0052, Fig. 2) that has a guiding structure ( at least one ventilator 72, P0057, Fig. 2) that are distributed from one position of its powder chambers travel towards the second position  (Fig. 2, P0078). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to have multiple gas ports along the travel path of the module as taught by Effernelli, in order to contain the powder within the proper areas and prevent leaks (P0064). 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US5658412A, of record) and Effernelli (US20190009334 A1) as applied to claim 13 above, and further in view of Jakimov (US 20170136696 A1, of record).
With respect to claim 18 the combination as applied above fails to explicitly teach, wherein each of the plurality of gas outlets is configured as a nozzle, being silent on this. In the same field of endeavor, additive manufacturing environment handling, Jakimov teaches gas outlets for protective environments being configured as nozzles (Abstract, P0006, P0034). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by swapping the channel of Retallick for the nozzle of Jakimov, achieving the expected results.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US5658412A, of record) and Effernelli (US20190009334 A1)  as applied to claim 13 above, and further in view of Ariae (US20150367574A1, of record).
With respect to claim 20, the combination as applied above is silent on an explicit control unit, teaching providing air flow (Effernelli, P0057). In the same field of endeavor, additive manufacturing, Ariae teaches that a control unit is configured to control at least one flow property (P0036, "The molding space 1 d is provided with a temperature sensor and a concentration sensor for the inert gas (both of them not shown), thereby controlling the concentration of the inert gas and the temperature at a prescribed value"). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding a control unit as taught by Ariae in order to easily control the concentration and temperature of inert gas (P0038). 
	With respect to claim 21, Ariae further teaches wherein the at least one flow property comprises a temperature (P0036, "The molding space 1 d is provided with a temperature sensor and a concentration sensor for the inert gas (both of them not shown), thereby controlling the concentration of the inert gas and the temperature at a prescribed value").
	With respect to claim 22, the combination as taught above fails to explicitly teach wherein the control unit is configured to to control at least one flow property dependent on a position of the module, being silent on this. However as Retallick teaches removable container 15 sealing in powder container 26 it would have been obvious to one of ordinary skill in the art that Retallick teaches control of a gas flow rate in part 
	With respect to claim 23, Ariae further teaches at least one sensor configured to determine sensor information relating to an amount of process gas in the vicinity of the module and/or inside a chamber of the module, wherein the control unit is configured to receive the sensor information and to control at least one flow property depending on the sensor information (P0036, concentration sensor is both control unit and sensor as described by Ariae).
Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US5658412A, of record) and Effernelli (US20190009334 A1) as applied to claim 13 above, and further in view of Herzog (DE102007047326B4, of record)
	With respect to claim 24, Retallick teaches a non-removable cover (cover structure 27, Fig. 1), being silent on a removable one. In the same field of endeavor, Herzog teaches that a cover of the module is removed uncovering a chamber of the module in the first and/or the second position (height displaceable cover 27, Fig. 11, powder extraction station 30), wherein the stream generating unit is configured to create the stream of process gas at least partly into the chamber of the module (P0048, gas flows into all stations). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding a removable cover to maintain an inert environment while being able to later further process the part (P0047, Fig. 11). 
With respect to claim 26, Retallick is silent on a tunnel structure. In the same field of endeavor, handling of additively manufactured goods, Herzog further teaches that first position is inside a build chamber (station 27, Fig. 11) and wherein the second (removal station 32, Fig. 11) and wherein the travel path runs at least partly inside a tunnel structure (tunnel structure is being considered to be equivaent to the space flooded with inert gas P0047). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include a tunnel structure flooded with inert gas in order to maintain an inert environment in transportation (P0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741